PER CURIAM.
Defendant upon cross-examination testified, in substance, that she owed plaintiff more than the sum paid into court. She testified that she owed plaintiff $11, $16, $12.10, $14, and $12, respectively, for the Shields, Dougherty, Wilkeshire, Newberry, and Hoffman coats, and other sums for second fittings. The tender was less than the aggregate of these amounts. The judgment should, therefore, not have been for defendant.
Upon the whole case, the judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.